Citation Nr: 1034531	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from June 1963 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and June 2009 rating decisions by 
the Wichita, Kansas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The December 2007 decision 
denied service connection for hearing loss and tinnitus, while 
the June 2009 decision denied service connection for diabetes 
mellitus.

The Veteran testified at a June 2010 personal hearing held at the 
RO before the undersigned; a transcript of that hearing is 
associated with the claims file, as is the transcript of an 
October 2009 hearing before a Decision Review Officer (DRO) at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.



I.  Diabetes Mellitus

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The December 2008 letter to the Veteran regarding his claim for 
diabetes is inadequate.  It failed to include information 
regarding VA policies and practices regarding assignment of 
disability evaluations and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  More importantly, however, 
the letter failed to address the basic elements of service 
connection, either generally or under a theory espoused by the 
Veteran.  The letter focused on herbicide exposure; while the 
possibility of showing continuity of disease since service was 
noted, the letter failed to discuss the elements of a showing of 
direct service connection.  The attachment to the letter 
discussed secondary service connection, with no explanation of 
why this might be germane to the Veteran's claim.

On remand, legally adequate notice must be provided to the 
Veteran to enable him to meaningfully participate in the 
adjudication of his claims.

To that end, VA must also perform additional development with 
regard to the claim.  The Veteran has alleged exposure to 
herbicides as part of the "blue water Navy."  He denies having 
set foot in Vietnam, and instead alleges that he was exposed 
aboard ship when he handled casualties and equipment which had 
been in-country.  He also states that he handled drums of 
herbicide aboard ship.  The VA Adjudication Procedures manual 
M21-1MR, provides that in such cases, VA should place a copy of 
the U.S. Army and Joint Services Records Research Center's 
(JSRRC's) memorandum shown in M21-1MR, Part IV, Subpart ii, 
2.C.10.l in the Veteran's claim folder.  This memorandum must be 
addressed in any discussion of the merits of the Veteran's claim; 
he must therefore be notified of the existence of the JSRRC 
determinations and given the opportunity to respond.

The Veteran further alleges herbicides exposure from going up 
into "brown waters" such as the Saigon.  VA's jurisprudential 
precedent is that the veteran must have set foot on the land mass 
of Vietnam, or, have been present in the inland waterways of that 
country during the statutory period (so-called "brown water" 
naval activity).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009).  
Additional development should be conducted to corroborate whether 
in fact the helicopter assault carrier USS Valley Forge (LPH-8) 
ever went into the brown waters of Vietnam.

Finally, the Board notes that the Veteran has on at least two 
occasions reported that he would fly along on mail runs from the 
ship to shore; it is unclear if those trips were to Vietnam or to 
some other location.  He should be asked to clarify his 
statements.

II.  Hearing Loss and Tinnitus

VA has conceded the Veteran's in-service noise exposure aboard 
the helicopter assault carrier USS Valley Forge (LPH-8).  A VA 
examination was conducted in November 2007, and a medical opinion 
regarding a nexus to service was obtained.

Unfortunately, the report of examination is not adequate for 
adjudication purposes, as it fails to properly enunciate a 
rationale for the given opinion and conclusions.  The examiner 
stated that hearing loss and tinnitus were more likely than not 
related to post-service occupational noise exposure as a 
carpenter.  She also noted that tinnitus first appeared many 
years after service.  The examiner was not able to review the 
Veteran's testimony regarding the exact extent of his post-
service noise exposure, or to consider his reports of multiple 
short-term periods of decreased hearing in service following 
acoustic trauma.  He also indicated he noted hearing loss "a 
couple of years after" service.  On remand, the opinion must be 
revisited in light of the information and explanation added to 
the claims file since November 2007.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Notice must include 
the elements of a claim for direct service 
connection, as well as service connection 
based on presumption for chronic disease or 
for herbicide exposed Veterans.

2.  Ask the Veteran to clarify the nature of 
his reported "mail runs."  Where did he fly 
to?  Did he get off the helicopter?

3.  Obtain updated VA treatment records from 
the VA medical center at Topeka and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or in the 
record including the VA Medical Center in 
Leavenworth.

4.  Associate with the claims file a copy of 
the JSRRC memorandum regarding herbicides and 
Navy ships during the Vietnam Era, as 
described at M21-1MR, IV.ii.2.C.10.l.

5.  Conduct the necessary development to 
corroborate whether in fact the helicopter 
assault carrier USS Valley Forge (LPH-8) ever 
went into the inland waterways of Vietnam 
(so-called "brown water" naval activity).

6.  Schedule the Veteran for a VA audiology 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
The examiner should perform all required 
testing and describe the extent of 
disability, if any, from hearing loss and 
tinnitus.  The examiner should opine as to 
whether it is at least as likely as not that 
any currently diagnosed hearing loss and/or 
tinnitus disability is related to (caused or 
aggravated by) established in-service noise 
exposure.

A full and complete rationale for all 
conclusions reached is required.  The 
examiner should clearly describe, with 
examples, post-service noise exposure, and 
should discuss the importance, if any, of 
reported in-service episodes of hearing 
problems.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

7.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

